64 F.3d 673
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Charles Linder FLOYD and Mattie Batrice Floyd, Plaintiffs-Appellants,andSecond Mount Moriah Missionary Baptist Church, Plaintiff,v.The UNITED STATES, Defendant-Appellee.
No. 95-5046.
United States Court of Appeals, Federal Circuit.
July 14, 1995.

Fed.Cl.
VACATED.
Before RADER, Circuit Judge.
ORDER
RADER, Circuit Judge.
The court, sua sponte, considers whether Charles Linder Floyd and Mattie Batrice Floyd's appeal should be reinstated.
The Floyds' appeal was dismissed on June 6, 1995 for failure to pay a filing fee.  However, although the matter is not entirely clear, it appears that the Court of Federal Claims granted the Floyds leave to proceed in forma pauperis in its January 13, 1995 order.  Thus, we will allow the Floyds to proceed in forma pauperis and the June 6, 1995 dismissal order is vacated.


1
Accordingly,

IT IS ORDERED THAT:

2
(1)  The court's June 6, 1995 dismissal order is vacated, the mandate is recalled, and the Floyds' appeal is reinstated.


3
(2)  Charles Linder Floyd and Mattie Batrice Floyd are allowed to proceed without payment of the filing fee.